Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Gary Harris, Appellant                                Appeal from the County Court of Lamar
                                                      County, Texas (Tr. Ct. No. C-11620).
No. 06-20-00086-CV         v.                         Opinion delivered by Chief Justice Morriss,
                                                      Justice Burgess and Justice Stevens
Paris Housing Authority, Appellee                     participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below and reverse and remand the matter to the trial court with instructions to abate the
underlying action until sufficient notice is provided and the proper procedures have been
followed. Therefore, we reverse the judgment of the trial court and remand the cause for further
proceedings.
       We further order that the appellee, Paris Housing Authority, pay all costs of this appeal.


                                                       RENDERED JULY 30, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk